Exhibit 10.1 SHARE EXCHANGE AGREEMENT THIS SHARE EXCHANGE AGREEMENT, (hereinafter the "Agreement") is made and entered into this 15th day of July, 2009 BETWEEN U.S. CANADIAN MINERALS, INC., a Nevada corporation which maintains a market for its common shares through the facility of NASD’s Over-the-Counter Bulletin Board (hereinafter referred to as the "Acquiror"), OF THE FIRST PART, AND NOBLE TECHNOLOGIES CORP., a private Nevada corporation (hereinafter referred to as the "Company"), OF THE SECOND PART RECITALS WHEREAS, Acquiror desires to acquire from the registered holders of the Company’s common stock (the “Shareholders”) all of the issued and outstanding common shares of the Company’s capital stock (the “Company Stock”), aggregating four hundred thousand (400,000) shares of common stock, par value $0.001 per share, solely in exchange for four hundred thousand (400,000) Class A preferred shares, par value $0.001 per share, in the capital stock of Acquiror (“Acquiror Shares”); AND WHEREAS, the respective Boards of Directors of the Acquiror and the Company have approved and adopted this Agreement; AND WHEREAS, by Unanimous Consent of the Shareholders of the Company dated July 14th, 2009, the Shareholders of the Company have approved and adopted this Agreement; AND WHEREAS, the Shareholders desire to exchange all of their common shares of the Company solely for shares of Acquiror’s Class A preferred stock in the respective amounts set forth herein. NOW, THEREFORE, in consideration of the premises and mutual representations, warranties and covenants herein contained, the parties hereby agree as follows: ARTICLE I ACQUISITION AND EXCHANGE OF SHARES SECTION 1.1.The Agreement.The parties hereby agree that Acquiror will acquire all of the issued and outstanding shares of the Company’s common stock ("the Company Capital Stock"), aggregating four hundred thousand (400,000) shares, par value $0.001 per share, of the common stock of the Company, solely in exchange for four hundred thousand (400,000) Class A preferred shares, par value $0.001 per share, of Acquiror’s capital stock.The parties hereto agree that at the Closing of this Agreement as hereinafter defined: (i) the Company will become a wholly-owned subsidiary of Acquiror subject to the conditions and provisions of Section 1.6 hereof; and (ii) the management and business operations of Acquiror will be reorganized subject to the conditions and provisions of section 1.7 hereof. SECTION1.2.Exchange of Shares. (a) Acquiror is hereby holding for delivery to the Shareholders or their designees, stock certificates representing an aggregate of 400,000 Class A preferred shares of Acquiror’s capital stock (the "Acquiror Shares"), solely in exchange for all of the issued and outstanding shares of the Company Stock, which certificates are being delivered to Acquiror herewith. (b) The Acquiror Shares are being delivered to the Shareholders in the respective amounts set forth in Schedule A annexed hereto and, constituting the first of two schedules to this Agreement and by this reference, made a part hereof. SECTION 1.3. Documents Delivered Herewith.The parties are herewith delivering the following: (a) The Company is delivering to Acquiror stock certificates representing 100% of the issued and outstanding shares of the Company’s capital stock, duly endorsed by the Shareholders, so as to make Acquiror the holder thereof, free and clear of all covenants, conditions, restrictions, voting trust arrangements, shareholder agreements, liens, pledges, charges, security interests, encumbrances, options and adverse claims or rights whatsoever (collectively, “Liens”); (b) Acquiror is issuing and delivering to or pursuant to the written direction of the Shareholders stock certificates representing an aggregate of 400,000 Class A preferred shares, par value $0.001 per share, of Acquiror’s capital stock. SECTION 1.4.Ratification by Board of Directors and by Written Consent of Shareholders.Acquiror has taken all necessary and requisite action to call for and hold a Special Meeting of its Board of Directors, and/or to obtain the written consent from the holders of at least a majority of the registered holders of its issued and outstanding Class A preferred shares, as required, in order to ratify this Agreement and all transactions contemplated hereby. SECTION 1.5.Consummation of Transaction.After the Closing, Acquiror will file any additional necessary documents that may be required by the State of Nevada and the Securities Exchange Commission (“S.E.C.”). 2 SECTION 1.6.Closing.The closing of this Agreement and the acquisition and exchange of shares anticipated herein shall close at the offices of the Company as soon as practicably possible after execution and delivery of this Agreement or at such alternative place as may be designated by the Company. SECTION 1.7.Other Transactions.Concurrent with the Closing of this Agreement: All directors of the Acquiror will resign but prior thereto appoint the following persons to serve as directors of the Company: Mark Kersey Thomas E. Barton Chown SECTION 1.8.Further Assurances.After the Closing, the Company and the Shareholders shall from time to time, at the request of Acquiror and without further cost or expense to Acquiror, execute and deliver such other instruments of convey­ance and transfer and take such other actions as Acquiror may reasonably request, in order to more effectively consummate the transactions contemplated hereby and to vest in Acquiror good and marketable title to the shares being acquired hereunder. ARTICLE II REPRESENTATIONS AND WARRANTIES OF ACQUIROR As of the date hereof and at the date of Closing, Acquiror hereby represents, warrants and agrees that: SECTION 2.1.Organization, Good Standing and Corporate Power of Acquiror.Acquiror is a corporation duly organized, validly existing and presently in good standing under the laws of the State of Nevada, is duly qualified to do business and is in good standing as a foreign corporation in each jurisdiction in which such qualification is necessary, and has the corporate power and authority to own its properties and assets and to transact the business in which it is engaged. SECTION 2.2.Capitalization of Acquiror.The authorized capital stock of Acquiror consists of : 200,000,000 shares of common stock, par value $0.001 per share, of which 7,417,564 shares are issued and outstanding as at the date of execution of this Agreement and at the date of Closing hereof; 1,000,000 Class A preferred shares, par value $0.001 per share, of which 129,699 shares are issued and outstanding as at the date of execution of this Agreement and as at the date of Closing hereof; 1,000,000 Class B preferred shares, par value $0.001 per share, of which there are no shares issued and outstanding as at the date of execution of this Agreement, and 3 1,000,000 Class C preferred shares, par value $0.001 per share, of which there are no shares issued and outstanding as at the date of execution of this Agreement. All shares of Acquiror common stock currently issued and outstanding have been duly authorized, validly issued and are fully paid and non-assessable.There are no preemptive rights, or other outstanding rights, options, warrants, conversion rights, stock appreciation rights, redemption rights, repurchase rights, calls, agreements or commitments of any character obligating Acquiror to issue any shares of its capital stock or any security representing the right to acquire, purchase or otherwise receive any such stock.Shares of Acquiror’s common stock to be transferred pursuant to this Agreement, when so transferred, will be duly authorized for transfer, validly issued, fully paid and non-assessable. SECTION 2.3.Charter Documents.Copies of Acquiror’s Articles of Incorporation and By-Laws and all amendments thereto, have been delivered to the Company prior to the date hereof and are represented to be true and correct as at the date hereof and at the date of Closing. SECTION 2.4.Corporate Documents.The most recent Acquiror shareholders' lists and corporate minute books, which have been made available to the Company, are complete and accurate as of the date hereof and will be at the date of Closing, and the corporate minute books contain the recorded minutes of all corporate meetings of shareholders and directors.There are no shareholder agreements, voting agreements, registration right agreements or other such agreements among Acquiror's shareholders or with Acquiror. SECTION 2.5.SEC Documents; Undisclosed Liabilities.Since November 7th, 2000 (effective registration date), Acquiror has filed with the Securities and Exchange Commission on a timely basis all reports, schedules, forms, statements and other documents (including schedules and all other information incorporated therein) required to be filed under the Securities Act and the Securities and Exchange Act of 1934, as amended (the "1934 Act") (the "S.E.C. Documents"). As of their respective dates, the S.E.C. Documents complied in all material respects with the requirements of the 1933 Act or the 1934 Act, as the case may be, and the rules and regulations of the SEC promulgated thereunder applicable to such S.E.C. Documents. The Acquiror’s financial statements included in the S.E.C. Documents comply as to form, as of their respective dates of filing with the S.E.C., in all material respects with applicable accounting requirements and the published rules and regulations of the S.E.C. with respect thereto. SECTION 2.6.Confirmation of Changes Relating to Capitalization. Acquiror hereby confirms the following changes to the capitalization of Acquiror as they specifically relate to the common shares, par value $0.001 per share,and the Class A preferred shares, par value $0.001 per share, in the capital stock of Acquiror: · On January 20, 2004, the Board of Directors of Acquiror approved a 1 for 125 reverse split of Acquiror’s common shares; · On October 25, 2004, the Board of Directors of Acquiror approved a 3 for 1 forward split of both the Acquiror’s common shares and Class A preferred shares; · On October 9, 2007, the Board of Directors of Acquiror approved a 1 for 50 reverse split of Acquiror’s common shares. 4 SECTION 2.7.Absence of Certain Changes.Since November 7th, 2000 (effective registration date), except as disclosed otherwise herein or in the S.E.C. Documents, Acquiror: (a) has not (i) issued or sold any promissory note, stock, bond, option or other corporate security of which it was an issuer or other obligor, (ii) discharged or satisfied any lien or encumbrance or paid any obligation or liability, absolute or contingent, direct of indirect, (iii) incurred or suffered to be incurred any liability or obligation other than in the ordinary and usual course of business, (iv) caused or permitted any lien, encumbrance or security interest to be created or arise on or in any of its properties or assets, (v) declared, set aside or made any dividend, payment or other distribution to any shareholder or purchased or redeemed or agreed to purchase or redeem anyshares of its capital stock, or (vi) entered into any agreement or transaction except in the ordinary and usual course of business or in connection with the execution and performance of this Agreement. (b) except for liabilities incurred in connection with this Agreement or the transactions contemplated hereby, has conducted its business only in the ordinary course, and there has not been (i) any event or occurrence which could have a material adverse effect on Acquiror's business or assets, (ii) except insofar as may have been or required by a change in GAAP, any change in accounting methods, principles or practices by Acquiror materially affecting its assets, liabilities or business or (iii) made any tax election that individually or in the aggregate could reasonably be expected to have a material adverse effect on Acquiror's business or assets, or any of its tax attributes or any settlement or compromise of any material income tax liability. SECTION 2.8.Tax Returns and Payments.Acquiror has filed with the appropriate governmental authority, all tax returns, whether based upon income, sales or franchise, as required by law to be filed on or before the date of this Agreement, and Acquiror has paid all taxes to be due on said returns, any assessments made against Acquiror and all other taxes, fees and similar charges imposed on Acquiror by any governmental authority. No tax liens have been filed and no claims are being assessed and no returns are under audit with respect to any such taxes, fees or other similar charges. SECTION 2.9.Contracts.Acquiror is not a party to or bound by any material contract or commitment, including guaranty whether written or oral, except as may otherwise be disclosed in Schedule B annexed hereto and, constituting the second of two schedules to this Agreement and by this reference, made a part hereof. SECTION 2.10.Compliance with Law and Government Regulations.Acquiror is in compliance with and is not in violation of applicable federal, state, local or foreign statutes, laws and regulations (including without limitation, any applicable building, zoning or other law, ordinance or regulation) affecting its properties or the operation of its business. Acquiror is not subject to any order, decree, judgment or other sanction of any court, administrative agency or other tribunal. 5 SECTION 2.11.Litigation.As at the date hereof and at the date of Closing, Acquiror is a named defendant in two law suits, is involved in one potential arbitration proceeding and is carrying one substantial and delinquent account payable more particularly described as follows: 1. U.S. Canadian Minerals, Inc. ats Mpower, Inc. On December 28th, 2005, Mpower, Inc. filed Action # 515024 in the District Court for Clark County, Nevada against Acquiror in order to recover the sum of $38,808.27 claimed by Mpower, Inc. pursuant to the terms of a promissory note executed on or about January 2, 2005. A default judgment was entered against Acquiror in this matter on April 18, 2006. On July 6, 2009, Acquiror and Mpower, Inc. executed a Settlement Agreement with regard to resolution of this matter and release of Acquiror from all future claims in relation to the suit. 2. U.S. Canadian Minerals, Inc. et al ats Steven M. Brewer. On April 25th, 2008, Steven M. Brewer filed Action # 561515 in the District Court for Clark County, Nevada against Acquiror and certain of its officers and directors in order to recover the sum of $500,000 claimed by Steven M. Brewer in conjunction with certain financing activities completed with Acquiror in 2005 and 2006. On July 5, 2009, Acquiror and the officers and directors named in the Brewer suit executed a Settlement Agreement with regard to resolution of this matter and release of Acquiror from all future claims in relation to the suit. 3. AGF Realty Solutions LLC. On January 7th, 2008, Acquiror entered into a Consulting Agreement with, inter alia, AGF Realty Solutions LLC, a non-licensed consultant based in Waterford Works, NJ (“AGF”). AGF was jointly retained by Acquiror, CMS Business Enterprises, Inc. a private company based in Corona, CA and Funding Gate, Inc, a private company based in La Mirada, CA for the purpose of arranging a financing for Acquiror. A $50,000 retainer was paid to AGF by Funding Gate, Inc. on behalf of Acquiror. No financing was completed by Acquiror through the efforts of AGF. In spite of the fact that no security interest was ever transferred to AGF by Acquiror, AGF has filed a UCC1 lien against all “property” of Acquiror including, without limiting the generality of the foregoing, the COD Mine. While no claim has been legally launched by AGF against Aquiror, AGF claims to be owed the sum of approximately $83,000. Section 13 of the Consulting Agreement requires all disputes or controversies in connection with the Consulting Agreement to be submitted to an arbitration panel in Delaware. 4. The Otto Law Group PLLC. The Otto Law Group, based in Seattle, WA, is currently owed $61,961.53. No claim has been filed against Acquiror. This is being treated as a delinquent account receivable by the firm. There has been no conversation to date with The Otto Law Group regarding resolution of this matter. There is no material arbitration proceeding or investigation pending or threatened to which Acquiror is a party or which may result in any material adverse change in the business or condition, financial or otherwise, of Acquiror or in any of its properties or assets, or which might result in any liability on the part of Acquiror, or which questions the validity of this Agreement or of any action taken or to be taken pursuant to or in connection with the provisions of this Agreement and, to the best knowledge of Acquiror, there is no basis for any such arbitration, proceeding or investigation. SECTION 2.12S.E.C. Enforcement/Wells Notice.On March 14th, 2006, Acquiror received a Wells Notice from the S.E.C. whereunder Acquiror was notified that S.E.C staff was considering a recommendation that the S.E.C. bring a civil enforcement proceeding against Acquiror for possible violation(s) of federal securities laws pertaining to alleged fraudulent disclosure(s), failure to file reports in a timely manner and improper accounting practices. S.E.C. procedures allow any recipient of a Wells Notice to respond to S.E.C. staff prior to a formal recommendation being made by S.E.C. staff and, after two and one-half years of correspondence on this matter, on September 2, 2008, Acquiror received a letter from the S.E.C. advising Acquiror that “the investigation has been completed as to U.S. Canadian Minerals, Inc. against whom we do not intend to recommend any enforcement action by the Commission”. As at the date hereof and at the date of Closing, Acquiror has received no further communication from the S.E.C. on this matter or in relation to any other S.E.C. enforcement proceeding. 6 SECTION 2.13.Trade Names and Rights.Acquiror does not use any trade mark, service mark, trade name, or copyright in its business, nor does it own any trade marks, trade mark registrations or application, trade name, service marks, copyrights, copyright registrations or application.No person owns any trade mark, trade mark registration or application, service mark, trade name, copyright, or copyright registration or application, the use of which is necessary or contemplated in connection with the operation of Acquiror's business. SECTION 2.14.Environmental Matters.There are no actions, proceedings or investigations pending or, to Acquiror's best knowledge after making appropriate investigation, threatened before any federal or state environmental regulatory body, or before any federal or state court, alleging noncompliance by Acquiror with the Comprehensive Environmental Response, Compensation and Liability Act of 1990 ("CERCLA") or any other Environmental Laws.To Acquiror's best knowledge after due investigation: (a) there is no reasonable basis for the institution of any action, proceeding or investigation against Acquiror under any Environmental Law; (b) Acquiror is not responsible under any Environmental Law for any release by any person at or in the vicinity of real property of any hazardous substance (as defined by CERCLA), caused by the spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping or disposing of any such hazardous substance into the environment; (c) Acquiror is not responsible for any costs of any remedial action required by virtue of any release of any toxic or hazardous substance, pollutant or contaminant into the environment including, without limitation, costs arising from security fencing, alternative water supplies, temporary evacuation and housing and other emergency assistance undertaken by any environmental regulatory body; (d) Acquiror is in material compliance with all applicable Environmental Laws; and (e) no real property used, owned, managed or controlled by Acquiror contains any toxic or hazardous substance including, without limitation, any asbestos, PCBs or petroleum products or byproducts in any form, the presence, location or condition of which (i) violates any Environmental Law, or (ii) cannot be cleaned by ordinary reclamation procedures customary in the oil and gas industry.For purposes of this Agreement, "Environmental Laws" will mean any federal, state, local or municipal statute, ordinance or regulation, or order, ruling or other decision of any court, administrative agency or other governmental authority pertaining to the release of hazardous substances (as defined in CERCLA) into the environment. SECTION 2.15.Governmental Consent.No notices, reports or other filings are required to be made nor are any consents, registrations, approvals, permits, authorizations or designations required to be obtained by Acquiror from any court, governmental or regulatory authority, agency, commission, body or other governmental entity, in connection with the execution and delivery of this Agreement by Acquiror or the carrying out and consummation of any transactions contemplated hereby, except those that the failure to make or obtain are not, individually or in the aggregate, reasonably likely to have a material adverse effect or prevent, materially delay or materially impair the ability of Acquiror to consummate the transactions contemplated by this Agreement. SECTION 2.16.Corporate Authority.Acquiror has all requisite corporate power and authority and has taken all corporate actions necessary in order to execute, deliver and perform its obligations under this Agreement and to consummate the transactions contemplated herein, including obtaining the approval of this Agreement by its Board of Directors and by the written consent of the holders of a majority of the outstanding shares of capital stock of Acquiror. The execution and delivery of this Agreement, the consummation of the transactions contemplated hereby and compliance by Acquiror with the provisions hereof will not: 7 (a) Conflict with or result in a breach of any provisions of, or constitute a default (or an event which, with notice or lapse of time or both, would constitute a default) under, or result in the creation of any lien, security interest, charge or encumbrance upon any of the properties or assets of Acquiror under, any of the terms, conditions or provisions of the Articles of Incorporation or By-Laws of Acquiror, or any note, bond, mortgage, indenture, license, lease, agreement or any instrument or obligation to which Acquiror is a party or by which it is bound; or (b) Violate any order, writ, injunction, decree, statute, rule or regulation applicable to Acquiror or any of its properties or assets.Assuming due execution and delivery by the parties hereto, this Agreement is the valid and binding agreement of Acquiror enforceable against Acquiror in accordance with its respective terms, except as such enforceability may be limited by applicable bankruptcy laws or creditors' rights generally or by general principles of equity. SECTION 2.17.Employee Benefit Plans.Acquiror is not a party to, or bound by, any bonus, deferred compensation, incentive compensation, stock purchase, stock option, severance or termination pay, hospitalization or other medical, life or other insurance, supplemental unemployment benefits, profit-sharing, pension, or retirement plan, program, agreement or arrangement, other employee benefit plan, program, agreement or arrangement (other than arrangements involving the payment of wages), sponsored, maintained or contributed to or required to be contributed to by Acquiror or any of its subsidiaries or by any trade or business, whether or not incorporated (an "ERISA Affiliate") that together with Acquiror or any of its subsidiaries would be deemed a "single employer" within the meaning of Section 4001(a)(14) of the Employee Retirement Income Security Act of 1974, as amended, and the rules and regulations promulgated thereunder ("ERISA"), for the benefit of any current or former employee, director or officer of Acquiror or any of its subsidiaries or any ERISA Affiliate whether formal or informal and whether legally binding or not with respect to which Acquiror or any of its subsidiaries or any ERISA Affiliate has or may in the future have any liability or obligation to contribute or make payments or any kind. SECTION 2.18.Legal Proceedings and History.Acquiror hereby represents that, unless otherwise disclosed herein or by a written attachment hereto, no officer, director or affiliate of Acquiror, will have been, within the past five years; a party to any bankruptcy petition against such person or against any business of which such person was affiliated; convicted in a criminal proceeding or subject to a pending criminal proceeding (excluding traffic violations and other minor offenses); subject to any order, judgment or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining, barring, suspending or otherwise limiting their involvement in any type of business, securities or banking activities; or found by a court of competent jurisdiction in a civil action, by the Securities Exchange Commission or the Commodity Futures Trading Commission to have violated a federal or state securities or commodities law, and the judgment has not been reversed, suspended or vacated. SECTION 2.19.Tax Issues.Acquiror has not taken any action or failed to take any action which action or failure would reasonably be expected to jeopardize the exchange of shares provided herein as tax-free under Subchapter C of the Internal Revenue Code of 1986, as amended.Acquiror has not taken any action or failed to take any action on which would reasonably be expected to make Acquiror's loss carry forwards unavailable after the Closing. 8 SECTION 2.20.Accuracy of Information Furnished.No representation, statement, or information contained in this Agreement (including the schedules) or any contract or document executed in connection herewith or delivered pursuant hereto, or thereto or made available or furnished to the Company or its representatives by Acquiror or its representatives contains any untrue statement of a material fact, or omits any material fact necessary to make the information contained therein not misleading. Acquiror has provided (or caused to be provided) to the Company correct and complete copies of all documents listed or described in the Schedules provided by Acquiror hereunder. ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY The Company hereby represents, warrants and agrees that: SECTION 3.1.Organization, Good Standing and Corporate Power of the Company.The Company is a corporation duly organized, validly existing and presently in good standing under the laws of the State of Nevada, is duly qualified to do business and is in good standing as a foreign corporation in each jurisdiction in which such qualification is necessary, and has the corporate power and authority to own its properties and assets and to transact the business in which it is engaged.The Company does not own any stock or other interest in any other corporation nor is there any other corporation over which the Company may be deemed to be in control because of factors or relationships other that the quantity of stock or other interest owned. SECTION 3.2.Charter Documents.Complete and correct copies of the Articles of Incorporation and By-Laws of the Company and all amendments thereto, have been or have been made available to Acquiror prior to the Closing and are represented to be true and accurate as at the date hereof and at the date of Closing. SECTION 3.3. Capitalization of the Company.The authorized capital stock of the Company consists of one million (1,000,000) shares of common stock, par value $0.001 per share, four hundred thousand (400,000) of which shares are issued and outstanding.All shares of Company common stock currently issued and outstanding have been duly authorized, validly issued and are fully paid and non-assessable.There are no preemptive rights, or other outstanding rights, options, warrants, conversion rights, stock appreciation rights, redemption rights, repurchase rights, calls, agreements or commitments of any character obligating the Company to issue any shares of its capital stock or any security representing the right to acquire, purchase or otherwise receive any such stock.Acquiror will obtain good and valid title to the shares of Company common stock acquired hereby free of any Liens. SECTION 3.4.Financial Statements.The Company was incorporated on May 7th, 2008, and has conducted no operations to date. The assets of the Company are related to its intended operations in the mining industry and are more particularly described in the Asset Description and Valuation Report which is attached hereto as Schedule E and, constitutes the fifth of five schedules to this Agreement which, by this reference, is made a part hereof. 9 SECTION 3.5.Absence of Certain Changes.Since May 7th, 2008, except as disclosed otherwise herein, the Company: (a) has not (i) issued or sold any promissory note, stock, bond, option or other corporate security of which it was an issuer or other obligor, (ii) discharged or satisfied any lien or encumbrance or paid any obligation or liability, absolute or contingent, direct of indirect, (iii) incurred or suffered to be incurred any liability or obligation other than in the ordinary and usual course of business, (iv) caused or permitted any lien, encumbrance or security interest to be created or arise on or in any of its properties or assets, (v) declared, set aside or made any dividend, payment or other distribution to any shareholder or purchased or redeemed or agreed to purchase or redeem anyshares of its capital stock, (vi) reclassified its shares of capital stock, or (vii) entered into any agreement or transaction except in the ordinary and usual course of business or in connection with the execution and performance of this Agreement. (b) except for liabilities incurred in connection with this Agreement or the transactions contemplated hereby, has conducted its business only in the ordinary course, and there has not been (i) any event or occurrence which could have a material adverse effect on the Company's business or assets, (ii) except insofar as may have been or required by a change in GAAP, any change in accounting methods, principles or practices by the Company materially affecting its assets, liabilities or business or (iii) made any tax election that individually or in the aggregate could reasonably be expected to have a material adverse effect on The Company's business or assets, or any of its tax attributes or any settlement or compromise of any material income tax liability. SECTION 3.6.Tax Returns and Payments.All tax returns for the Company (federal, state, city, county or foreign) which are required by law to be filed on or before the date of this Agreement, have been duly filed or extensions therefor have been filed with the appropriate governmental authority.The Company has paid all taxes to be due on said returns, any assessments made against the Company, and all other taxes, fees and similar charges imposed on the Company by any governmental authority (other than those, the amount or validity of which is being contested in good faith by appropriate proceedings).No tax liens have been filed and no claims are being assessed with respect to any such taxes, fees or other similar charges. SECTION 3.7.Required Authorizations.There have been or will be timely filed, given, obtained or taken, all applications, notices, consents, approvals, orders, registrations, qualifications waivers or other actions of any kind required by virtue of execution and delivery of this Agreement by the Company or the consummation by it of the transactions contemplated hereby. SECTION 3.8.Contracts.As at the date hereof and at the date of Closing, the Company is a party to at least one contract that is material to the Company’s execution of its business plan, specifically a lease on the property located at 1280 Alexandria Court, McCarran, Nevada and more particularly described as a 31,196 +/- square foot concrete, tilt up industrial building together with appurtenant paved and parking areas (the “Leased Premises”) which is the focal point of Company’s operations as a processor, smelter and refiner of precious and base metal ore bearing materials. The Company also owns all equipment and machinery which is on site at the Leased Premises. 10 SECTION 3.9.Compliance with Law and Government Regulations.The Company is in material compliance with all applicable federal, state, local or foreign statutes, laws and regulations (including without limitation, any applicable building, zoning or other law, ordinance or regulation) affecting its properties or operation of its businesses.The Company is not subject to any order, decree, judgment or other sanction of any court, administrative agency or other tribunal. SECTION 3.10.Litigation.There is no material litigation, arbitration, proceeding or investigation pending or threatened to which the Company is a party or which may result in any material change in the business or condition, financial or otherwise, of the Company or in any of its properties or assets, or which if determined against the Company, would have a material adverse effect against the Company, or which might result in any liability on the part of the Company, or which questions the validity of this Agreement or of any action taken or to be taken pursuant to or in connection with the provisions of this Agreement, and to the best knowledge of the Company, there is no basis for any such litigation, arbitration, proceeding or investigation. SECTION 3.11.Intellectual Property.The Company has no intellectual property of any kind or nature. SECTION 3.12.Environmental Matters.There are no actions, proceedings or investigations pending or, to the Company's best knowledge after making appropriate investigation, threatened before any federal or state environmental regulatory body, or before any federal or state court, alleging noncompliance by the Company with CERCLA or any other Environmental Laws.To the Company's best knowledge after due investigation: (a) there is no reasonable basis for the institution of any action, proceeding or investigation against the Company under any Environmental Law; (b) the Company is not responsible under any Environmental Law for any release by any person at or in the vicinity of real property of any hazardous substance (as defined by CERCLA), caused by the spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping or disposing of any such hazardous substance into the environment; (c) the Company is not responsible for any costs of any remedial action required by virtue of any release of any toxic or hazardous substance, pollutant or contaminant into the environment including, without limitation, costs arising from security fencing, alternative water supplies, temporary evacuation and housing and other emergency assistance undertaken by any the Company environmental regulatory body; (d) the Company is in material compliance with all applicable Environmental Laws; and (e) no real property used, owned, managed or controlled by the Company contains any toxic or hazardous substance including, without limitation, any asbestos, PCBs or petroleum products or byproducts in any form, the presence, location or condition of which (i) violates any Environmental Law, or (ii) cannot be cleaned by ordinary reclamation procedures customary in the oil and gas industry.For purposes of this Agreement, "Environmental Laws" will mean any federal, state, local or municipal statute, ordinance or regulation, or order, ruling or other decision of any court, administrative agency or other governmental authority pertaining to the release of hazardous substances (as defined in CERCLA) into the environment. SECTION 3.13.Governmental Consent.No notices, reports or other filings are required to be made nor are any consents, registrations, approvals, permits, authorizations or designations required to be obtained by the Company from any court, governmental or regulatory authority, agency, commission, body or other governmental entity, in connection with the execution and delivery of this Agreement by the Company or the carrying out and consummation of any transactions contemplated hereby, except those that the failure to make or obtain are not, individually or in the aggregate, reasonably likely to have a material adverse effect or prevent, materially delay or materially impair the ability of the Company to consummate the transactions contemplated by this Agreement. 11 SECTION 3.14.Authority.The Company and the holders of all of the outstanding shares of the Company Stock have approved this Agreement and duly authorized the execution and delivery hereof.The Company has full power, authority and legal right to enter into this Agreement, to consummate the transactions contemplated hereby, and to take all corporate action necessary to authorize the execution and delivery of this Agreement and the consummation of the transactions contemplated hereby.The execution and delivery of this Agreement, the consummation of the transactions contemplated hereby and compliance by the Company with the provisions hereof will not: (a) conflict with or result in a breach of any provisions of, or constitute a default (or an event which, with notice or lapse of time or both, would constitute a default) under, or result in the creation of any lien, security interest, charge or encumbrance upon any of the properties or assets of the Company under, any of the terms, conditions or provisions of the Articles of Incorporation or By-Laws of the Company, or any note, bond, mortgage, indenture, license, agreement or any instrument or obligation to which the Company is party or by which it is bound, or (b) violate any order, writ, injunction, decree, statute, rule or regulation applicable to the Company or any of its properties or assets. Assuming due execution and delivery by the parties hereto, this Agreement represents the valid and binding agreement of the Company enforceable against the Company in accordance with its respective term, except as such enforceability may limited by applicable bankruptcy laws or creditors' rights generally or by general principles or equity. SECTION 3.15.Employee Benefit Plans.The Company is not a party to, or bound by, any bonus, deferred compensation, incentive compensation, stock purchase, stock option, severance or termination pay, hospitalization or other medical, life or other insurance, supplemental unemployment benefits, profit-sharing, pension, or retirement plan, program, agreement or arrangement, other employee benefit plan, program, agreement or arrangement (other than arrangements involving the payment of wages), sponsored, maintained or contributed to or required to be contributed to by the Company or by any trade or business, whether or not incorporated (an "ERISA Affiliate") that the Company would be deemed a "single employer" within the meaning of Section 4001(a)(14) of the Employee Retirement Income Security Act of 1974, as amended, and the rules and regulations promulgated thereunder ("ERISA"), for the benefit of any current or former employee, director or officer of the Company or any of its subsidiaries or any ERISA Affiliate whether formal or informal and whether legally binding or not with respect to which the Company or any of its subsidiaries or any ERISA Affiliate has or may in the future have any liability or obligation to contribute or make payments or any kind. SECTION 3.16.Legal Proceedings and History.No officer, director or affiliate of the Company, will have been, within the past five years; a party to any bankruptcy petition against such person or against any business of which such person was affiliated; convicted in a criminal proceeding or subject to a pending criminal proceeding (excluding traffic violations and other minor offenses; subject to any order, judgment or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining, barring, suspending or otherwise limiting their involvement in any type of business, securities or banking activities; or found by a court of competent jurisdiction in a civil action, by the Securities Exchange Commission or the Commodity Futures Trading Commission to have violated a federal or state securities or commodities law, and the judgment has not been reversed, suspended or vacated. 12 SECTION 3.17.Ownership of Shares.The Shareholders have full power and authority to transfer such shares of the Company capital stock to Acquiror hereunder, and such shares are free and clear of any liens, charges, mortgages, pledges or encumbrances and such shares are not subject to any claims as to the ownership thereof, or any rights, powers or interest therein, by any third party. SECTION 3.18.Full Disclosure.None of the representations and warranties made by the Company herein, or in any schedule, certificate or memorandum furnished or to be furnished by the Company, contains any untrue statement of material fact, or omits any material fact, the omission of which would be misleading. ARTICLE IV ADDITIONAL AGREEMENTS SECTION 4.1.Investment Representations and Covenants. (a) Access to Information.The Shareholders or their respective designees (who collectively are referred to in this Section 4.1 as the “Recipients”) acknowledge that they have been afforded access to all material information which they have requested relevant to Recipients' decision to acquire the Acquiror Shares and to ask questions of Acquiror's management and that, except as set forth herein, neither Acquiror nor anyone acting on behalf of Acquiror has made any representations or warranties to the Recipients which have induced, persuaded or stimulated the Recipients to acquire the Acquiror Shares. (b) Eligibility.Either alone, or together with their financial advisor(s), the Recipients have the knowledge and experience in financial and business matters to be capable of evaluating the merits and risks of the prospective investment in the Acquiror Shares, and the Recipients are and will be able to bear the economic risk of the investment in the Acquiror Shares. SECTION 4.2.Expenses.All costs and expenses incurred in connection with this Agreement and the transactions contemplated hereby, will be paid by the party incurring such expense or as otherwise agreed to herein. SECTION 4.3.Brokers and Finders.Each of the parties hereto represents, as to itself, that no agent, broker, investment banker or firm or person is or will be entitled to any broker's or finder's fee or any other commission or similar fee in connection with any of the transactionscontemplated by this Agreement, except as may be otherwise set forth herein or by separate document. SECTION 4.4.Necessary Actions.Subject to the terms and conditions herein provided, each of the parties hereto agrees to use all reasonable efforts to take, or cause to be taken, all action and to do, or cause to be done, all things necessary, proper or advisable under applicable laws and regulations to consummate and make effective the transactions contemplated by this Agreement. In the event at any time after the Closing, any further action is necessary or desirable to carry out the purposes of this Agreement, the proper executive officers and/or directors of Acquiror or the Company, as the case may be, will take all such necessary action. 13 SECTION 4.5.Indemnification. (a) From and after the Closing of this Agreement, the Company agrees to indemnify, defend and hold harmless Acquiror and each person who is now, or has been at any time prior to the date of this Agreement, or who becomes prior to the Closing a director or officer of Acquiror, against any costs or expenses (including reasonable attorneys' fees), judgments, fines, losses, claims, demands, liabilities, damages and deficiencies, including interest and penalties, incurred or suffered in connection with any claim action, suit, proceeding or investigation, whether civil, criminal or administrative, arising out of matters existing or occurring prior to the Closing, whether asserted or claimed prior to, at or after the Closing, which is based in whole or in part on, or arising in whole or in part out of the fact that such person is or was a director or officer of Acquiror including, without limitation, all losses, claims, damages, costs, expenses, liabilities, judgments or settlement amounts based in whole or in part on, or arising in whole or in part out of, or pertaining to this Agreement or the transactions contemplated hereby to the fullest extent that Acquiror could have been permitted under applicable state laws and its certificate of incorporation, by-laws and other agreements in effect on the date hereof to indemnify such individual.
